Citation Nr: 0533690	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of dental surgery as a 
result of a procedure at a VA medical facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  During the 
pendency of the appeal, the veteran moved to Texas and 
jurisdiction of the claim was transferred to the Houston, 
Texas, RO.


FINDINGS OF FACT

1.  The veteran underwent various dental procedures in 1978, 
including crowns, fillings, and teeth extractions.

2.  The evidence of record does not show that he underwent a 
dental surgical procedure wherein his jaw was broken to 
realign an overbite.


CONCLUSION OF LAW

The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of dental 
surgery as a result of a procedure at a VA medical facility 
have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially filed a claim for § 1151 benefits in 
October 1997.  He asserted that he underwent oral surgery in 
May 1980 wherein his left jaw was broken in order to correct 
his chewing motion.  Medical records were associated with the 
claims file.  However, several months later, he moved from 
Texas to Mississippi and the claim was never fully developed.

He filed the current claim in September 2001.  At that time, 
he maintained that he had undergone a dental procedure to 
correct an overbite at the VAMC Houston within 90 days of his 
military discharge (dating the incident to approximately 
September 1977).  He sought service-connection, which was 
considered by the RO as a claim for § 1151 benefits.  

Relevant law provides that where any veteran shall have 
suffered an injury as a result of hospitalization, medical or 
surgical treatment or examination, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In pertinent part, 38 U.S.C.A. § 1151 
provides that a disability is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A more recent VA final rule provided, in essence, regulations 
codifying the requirements for benefits under 38 U.S.C. 
1151(a).  This change became effective September 2, 2004.  69 
Fed. Reg. 46426 (Aug. 3, 2004) (including the codification of 
38 C.F.R. § 3.361 which applies to such claims filed on or 
after October 1, 1997, and revising 38 C.F.R. § 3.358 to 
state that the section only applied to claims filed before 
October 1, 1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This new regulation merely codified the existing statutory 
provisions of 38 U.S.C.A. § 1151.  The language of the new 
regulation is in no way liberalizing and is not significantly 
different from the standard considered in the adjudication of 
the veteran's claim.  Therefore, the Board finds the veteran 
is not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the evidence does not show that the veteran 
underwent a surgical procedure as alleged.  When he filed the 
original claim, he referenced a surgical date of May 1980.  
At the time of the current claim, he indicated that he 
underwent surgery 90 days after discharge to correct an 
overbite - dating the procedure to late 1977.  More recently, 
he stated that he had overbite correction work in the last 
quarter of 1979 and his jaw was broken so that it could be 
realigned.  

The Board has reviewed the available medical records dated 
from December 1977 to February 1988.  The evidence fails to 
show that the veteran underwent surgery or that his jaw was 
broken.  Specifically, a December 1977 VA general medical 
examination made no mention of complaints of, treatment for, 
or diagnosis related to an overbite or to dental surgery.  

It is apparent that the veteran had dental work in 1978, 
including new crowns, wisdom teeth extractions, and multiple 
fillings, but there was no indication that he underwent 
surgery for an overbite correction.  A review of the few 
remaining outpatient treatment records dated through 1988 
shows no further dental procedures or evidence of surgery 
where the veteran's jaw was intentionally broken.  

Therefore, regardless of whether the veteran has a current 
disability related to his jaw or teeth, the medical evidence 
does not support the claim that he underwent a surgical 
procedure at a VA facility wherein his jaw was broken to 
realign his overbite.  Because the evidence does not support 
the veteran's claim that he underwent dental surgical and 
suffered an injury as a result, the claim for service-
connection is denied.    

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2001, prior to the initial adjudication of his 
claim, and again in March 2005 and May 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letters generally informed 
him of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested but 
cancelled a hearing.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the medical evidence from the late 1970s to the 
late 1980s is of record.  This evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of dental 
surgery as a result of a procedure at a VA medical facility 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


